Citation Nr: 1022355	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for degenerative joint disease, right knee. 

2.  Entitlement to service connection for capsulitis, left 
foot and ankle, to include as secondary to a service-
connected right knee disability.    
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the RO 
in St. Petersburg, Florida.  

In September 2009, the Veteran testified at a hearing the RO 
before the undersigned.  A transcript of the hearing is of 
record. 

The issue as characterized on the title page of this decision 
has been framed to recharacterize the issue of entitlement to 
service connection for capsulitis, left foot and ankle, to 
include as secondary to his service-connected right knee 
disability, to more accurately reflect the Veteran's 
complaints.   Recent case law provides that a claim for a 
disability includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The issues of service connection for a right ankle disorder, 
as well as service connection for a left knee disorder second 
to a service-connected right knee disability, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and the issues 
are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease, right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDING OF FACT

Medical evidence establishes that the Veteran's diagnosed 
capsulitis of the left foot and ankle was caused by the 
Veteran's service-connected degenerative joint disease of the 
right knee.


CONCLUSION OF LAW

The criteria for service connection for capsulitis, left foot 
and ankle, to include as secondary to a service-connected 
right knee disability are met.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the left foot and ankle capsulitis, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
The revised regulation requires comparison of the baseline 
level of severity of the disorder in the absence of the 
service-connected disability to the increased severity, and 
provides compensation only if there is an increase in 
severity.  38 C.F.R. § 3.310 (2009).  As the Veteran filed 
his claim in October 2007, the more stringent evidentiary 
requirement in the amended provision is applicable to the 
current claim. 

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Here, the Veteran claims that his left foot and ankle 
disorder is either due directly to a left ankle sprain that 
occurred in service.  Alternatively, he asserts that his left 
ankle and foot disorder was caused by his service-connected 
right knee disability.  

In light of the fact that the Board is awarding service 
connection on a secondary basis, there is no useful purpose 
in addressing the Veteran's direct service claim.  prejudice 
to the Veteran.  There is no prejudicial effect.

Regarding the Veteran's alternative argument for secondary 
service connection due to his service-connected right knee 
disability, the Board finds that the evidence supports the 
Veteran's contention.   First, the Board notes that the 
Veteran has a long-standing history of right knee disability 
since his active service.  Such includes him undergoing 
surgery on his right knee in August 1994 and January 1995.  
He was granted service connection for degenerative joint 
disease of the right knee disability in March 2008.  Element 
(2) of Wallin has therefore been met.

As for element (1) of Wallin, there is a conflict of evidence 
as to whether the Veteran currently suffers from disability 
of the left ankle and foot.  On one side there is the report 
of a March 2008 VA examination where the VA examiner noted 
that there was "no left ankle condition present."  The 
examiner's opinion was based on range of motion findings, the 
Veteran's history, and an August 1984 X-ray of the left ankle 
which was within normal limits.  On the others side, T.C., 
DPM, diagnosed the Veteran as having capsulitis of the left 
ankle and foot.  The September 2009 report from Dr. C. 
involved a detailed physical examination, recent X-rays, and 
review of a medical history provided by the Veteran.  No one 
opinion/report appears to be more probative than the other.  
Thus, resolving doubt in his favor, the Board finds that the 
evidence supports the finding of a current diagnosis of 
capsulitis of the left ankle and foot.  

Turning to element (3) of Wallin, the evidence weighing in 
favor of the Veteran's claim consists of the September 2009 
private podiatry report and opinion.  Dr. C. opined that, the 
Veteran has "had an ACL reconstruction on his right knee and 
is undergoing treatment for an infection of his left knee.  
He currently uses a left knee immobilizer and a walker while 
ambulating.  The trauma sustained to his knees has likely 
contributed to altered gait patterns which can directly 
affect the mechanics of his feet and ankles. This will likely 
lead to his capsulitis/pain."   There is no medical opinion 
to the contrary.

The Board acknowledges that the private podiatrist attributed 
the Veteran's left foot capsulitis disability to the altered 
gait which was caused by both the service-connected and non-
service connected knee disabilities but resolves any doubt in 
the Veteran's favor regarding the contribution of the 
service-connected right knee disability to the altered gait 
and left foot capsulitis.  In Mittleider v. West, 11 Vet. 
App. 181 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to service-connected condition.   
Thus, the Board resolves doubt in the Veteran's favor and 
views the podiatry opinion as supporting the Veteran's 
contention that his right knee disability caused his altered 
gait, which caused his current left foot and ankle 
capsulitis.  

In light of the above discussion, the Board finds no adequate 
basis to reject the competent medical evidence that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  This favorable medical evidence places the 
evidence at least in equipoise on the issue of whether the 
Veteran's service-connected right knee disability caused the 
left foot and ankle capsulitis.  

Where evidence in equipoise, the Board resolves doubt in the 
Veteran's favor.  As such, service connection for the left 
foot and ankle capsulitis is granted.


ORDER

Service connection for capsulitis, left foot and ankle, to 
include as secondary to a service-connected right knee 
disability is granted.


REMAND

Regarding the Veteran's claim for an initial rating in excess 
of 10 percent for his right knee disability, a remand is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

First, the Veteran should be scheduled for a VA examination 
to determine the current level of symptomatology.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination); see also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

In the present case, at his September 2009 hearing before the 
Board, the Veteran indicated that his disability had 
increased in severity since his VA examination.  He reported 
that his right knee is "full of pain, especially standing, 
flexing, trying to get a flex out of it.  I'm just in pain 
and stiffness.  And the longer I stand on it, it gets 
worse."  Further, he reported that it affects his everyday 
life because he cannot play with his kids the way he wants to 
play, and he cannot wash dishes or clothes.  He is also not 
able to take the stairs and he has trouble getting in and out 
of the tub.  His right knee is also interrupting his sleep 
and causing him to have falls, including one that required 
him to the emergency room after attempting to get out of bed 
and go to the bathroom.  Additionally, the prior VA 
examination indicated that he did not use assistive devices; 
however, an October 2008 VA treatment record noted that he 
uses a cane at home.  The Board also notes that he uses a 
wheelchair and walker due to his left knee disability.  T. 5, 
Dr. C. examination report. 

In light of the Veteran's contentions of increased right knee 
symptomatology since the prior examination in March 2008, the 
Board finds that an additional VA examination is necessary to 
determine the current nature and extent of this 
service-connected disability.  

The Veteran should also be advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment 
records regarding any right knee treatment 
that the Veteran may have received at the Bay 
Pines VA HCS, October 2009 to the present.  
Any negative response should be noted in the 
file.

2.  Upon receipt of the appropriate waiver, 
request records from the hospital where the 
Veteran visited the emergency room when his 
right knee buckled causing him to fall getting 
out of bed.  


3.  Make arrangements for the Veteran to be 
afforded an examination to evaluate his 
current right knee disability.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed.

The examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology found on examination should be noted 
in the report of the evaluation.  

Tests of joint motion against varying 
resistance should be performed.  Any 
limitation of motion should be recorded.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement, and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
If this is not feasible, the examiner should 
so state.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.

The examiner should state whether the Veteran 
experiences recurrent subluxation or lateral 
instability of the right knee, and if so, to 
what extent.  The examiner should further 
describe symptoms to include any ankylosis, 
gait disturbances, guarding, localized 
tenderness, malunion of femur, malunion of 
tibia and fibula, and cartilage dislocation 
with frequent episodes of locking or effusion 
if shown.  

The examiner should express an opinion as to 
whether the Veteran's service-connected 
right knee disability is of such severity as 
to warrant a restriction of his activities 
and employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should be 
stated along with rationale for such an 
opinion.

4.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  Upon completion of the above, readjudicate 
the issues on appeal, to include any records 
that may not have been previously considered.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


